Citation Nr: 0802962	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for left chin scar. 

2.	Entitlement to service connection for residuals of a right 
leg shrapnel wound, characterized as a scar. 

3.	Entitlement to service connection for a chronic skin 
disability, to include a body rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 until August 
1971.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

The veteran elected in his August 2004 substantive appeal to 
have a video conference hearing and one was scheduled.  In 
June 2007, the veteran cancelled his hearing and asked that 
it not be rescheduled.  Therefore, the Board hearing request 
is considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate, and make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further developments 
are required under the VCAA regarding the veteran's claims.

The Board finds that additional development is required in 
order to satisfy VA's duty to assist obligations under the 
VCAA.  The veteran relayed in his October 2004 VA examination 
that he has suffered with skin cancer from 1994 to the 
present.  He also communicated that his primary provider, Dr. 
Patel, referred him to Dr. Nuckolls, a dermatologist, for 
treatment of the cancer.  In addition, per a November 2004 VA 
medical progress note, a lesion on the veteran's right finger 
was excised in October 2004 by Dr. Barton.  As records from 
all of these health care providers may assist the veteran in 
substantiating his claim for a chronic skin disability, to 
include a body rash, the Board finds that an effort should be 
made to obtain them.

In addition, the veteran's DD Form 214 reveals that he served 
in Vietnam during the Vietnam era.  Therefore, he is presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to such agent during that 
service.  38 C.F.R. § 3.307(a).  As the record lacks evidence 
to rebut the presumption, exposure to Agent Orange is 
conceded, as such is consistent with the circumstances of the 
veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).  
As previously discussed, medical records indicate that the 
veteran has been treated for skin cancer, as well as 
suffering from skin lesions, scars, and body rashes.  While 
the record contains medical evidence of the veteran's skin 
conditions, and the veteran's DD Form 214 confirms military 
service consistent with exposure to Agent Orange, the record 
does not contain a clinical opinion based on a review of the 
record as a whole, as to whether or not the claimant's 
various skin conditions are etiologically related to his 
active military service.  

The veteran also asserts that service connection is warranted 
for residuals of a right leg shrapnel wound and a left chin 
scar.  A November 2004 VA clinical consultation verifies that 
the veteran has a scar on his shin.  The veteran maintains 
that he was wounded from shrapnel during an attack on a base 
camp in March 1970, after which he had to jump into a grave 
for safety.  The veteran's service medical records show that 
in March 1970, he received stitches, although the examiner 
does not identify the position of the stitches on the body 
and notes only that the veteran 'fell in grave last night.'  
However, the Joint Services Records Research Center (JSRRC) 
has verified that the veteran served with the 426th CS 
Service Battalion, and that the unit served with the 101st 
Airborne Division at Camp Eagle (located in the Thua Thien 
Provence) from February 1970 to June 1970.  JSRRC has also 
confirmed that elements of the base camp of the 101st 
Airborne Division in the Thua Thien Provence received 
incoming mortar fire attacks in March 1970.  While the record 
contains evidence of current leg scarring, and JSRRC has 
verified the veteran's claim of an attack on a base camp at 
which he was stationed, the record does not contain a 
clinical opinion, based on an examination of the veteran and 
a review of the record as a whole, as to whether or not the 
claimant's right leg scar is consistent with a residual of a 
right leg shrapnel wound, and whether such scar is 
etiologically related to his active military service.  
Additionally, a clinical examination which identifies any 
left chin scar, and whether such is consistent with a 
shrapnel wound, would be useful prior to appellate 
consideration of the appeal.

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of an award of any benefit sought on 
appeal.  As such matters are involved in the present appeal, 
the veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date in 
the event of award of any benefit sought, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	Contact the veteran and request that he 
provide all pertinent evidence in his 
possession regarding treatments and/or 
examinations by Drs. Patel, Nukkolls, and 
Barton for skin cancer, lesions, or other 
irregularities.  If these reports are not 
in the veteran's possession, the veteran 
should provide the dates and places of 
treatment on provided VA Forms 21-4142, 
Authorization and Consent to Release 
Information.  After securing any necessary 
authorization or medical releases, request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified.  

3.	After the above referenced medical 
records are obtained, then request a VA 
examination to ascertain the etiology of 
the veteran's current skin conditions.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The examiner should indicate 
specifically what skin conditions the 
veteran suffers from.  The examiner should 
also provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any identified 
skin condition is etiologically related to 
the veteran's active military service, to 
include exposure to Agent Orange in 
Vietnam.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

4.	Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of any left chin scar, and all 
residuals of any right leg shrapnel wound, 
to include scars.  The claims folder must 
be made available to the examiner for 
review in conjunction with the examination.  
The examiner must be requested to provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left chin scar, 
and/or residuals of a right leg shrapnel 
wound, are due to active service.  
Specifically the examiner should comment as 
to whether the nature of scarring on the 
veteran's right leg, and any left chin 
scar, is consistent with the veteran's 
contention that he was struck by mortar 
and/or shrapnel in March 1970.  The 
complete rationale for any opinion 
expressed should be provided 

5.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



